Citation Nr: 0823183	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tahlequah City Hospital on 
December 9, 2004. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision letter by the Department 
of Veterans Affairs Medical Center (VAMC) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran received treatment at a private hospital on 
December 9, 2004 for complaints of chest and abdominal pains.

2.  The veteran has been in receipt of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU), effective from May 3, 2001. 

3.  The veteran's treatment on December 9, 2004 for 
complaints of chest and abdominal pains was not on an 
emergent basis and VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical treatment incurred 
on December 9, 2004 are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA issued a notice letter from the VAMC to the veteran in 
June 2006.  The letter informed the veteran of her and VA's 
respective duties for obtaining any information and evidence 
not of record.  

As to the first element, the June 2006 letter did not 
specifically advise the appellant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  This VCAA notice error is presumed prejudicial to the 
appellant, and VA has the burden of rebutting this 
presumption.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The Board finds that a reasonable person could 
be expected to understand from the subsequent statement of 
the case what information or evidence was needed to 
substantiate the claim based on the information provided 
therein.  The June 2006 statement of the case provided the 
veteran with the pertinent laws and regulations, to include 
38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725, readjudicated the 
claim, described the reason(s) for the denial, and provided 
the veteran with an opportunity to respond.  Based on the 
foregoing, the Board finds that the essential fairness of the 
adjudication was not frustrated.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
The veteran been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the duplicate Combined 
Health Record (CHR) contains records from a private hospital 
from December 9, 2004, a Form HCFA-1500 (Health Insurance 
Claim Form), and a standard billing form, UB-92.  The record 
also contains documents reflecting that the veteran was 
enrolled and seen by VA in the last 24 months and her 
service-connected disabilities.  The CHR additionally 
contains the veteran's statements in support of her appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that she has not identified further evidence not 
already of record for which she has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria and analysis

The veteran is seeking payment of the costs associated with 
private medical treatment she received on December 9, 2004 
for which she did not have prior VA authorization to receive.  
The veteran has contended that she was in severe pain and 
could not breathe.  The veteran also noted that she "called 
VA, made an attempt, VA told me to call 911 on account."  
The veteran further noted that she could not move or catch 
her breathe and was in mental panic.  

A private medical record, dated December 9, 2004, from 
Tahlequah City Hospital (TCH), signed by an emergency 
physician, reveals that the veteran was alert and in some 
discomfort, but was not in distress upon physical 
examination.  It was noted that the veteran's right upper 
quadrant was tender, but there were no masses, guarding, or 
rebound, and the veteran's bowel sounds were normal.  The 
diagnoses were cholecystitis, psychiatric disorder, and 
history of H pyloric gastritis, treated.  A TCH EMS record, 
dated December 9, 2004, reflects that the veteran had chest 
pain and was lethargic and weak.  Another medical record from 
TCH reflects a chief complaint of the veteran's was increased 
right-quad pain for 1 week, worse tonight.  See TCH 
assessment notes, dated in December 2004; see also TCH 
documentation, dated in December 2004 (noting a chief 
complaint of right upper quadrant pain for past three days 
and no history of gallbladder disease).  Additionally, a 
registered nurse's examination of the veteran revealed clear 
lungs, bilaterally.  The veteran denied urology symptoms.  
Her extremities and skin were each within normal limits.  It 
was noted that the veteran had pain, rated as 8-9 out of 10, 
and gastroenterological symptoms to include nausea and 
vomiting.  A diagnostic imaging report of the veteran's 
abdominal region was unremarkable.  

An unauthorized claim worksheet, which was signed by the 
Chief of Staff (COS), reflects that VA facilities were 
feasibly available to provide such services.  The diagnosis 
by the COS was chest pain, not otherwise specified.  


The record also reflects that veteran is in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) from May 3, 2001 
and that her only service-connected disability is post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling, effective May 3, 2001.

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

The Board acknowledges that records from the private hospital 
show that the veteran was in need of care for chest and 
abdominal pains on December 9, 2004.  However, the Board 
notes that a record from the December 9, 2004 private 
treatment reflects that the veteran's triage category was 
classified as "urgent" (emergent was also among the list of 
categories) by the reviewing/examining registered nurse.  
Additionally, a TCH EMS record from December 9, 2004 reflects 
that the veteran's chief complaint was chest pain for 2 days 
and that the transport from the veteran's house to the TCH ER 
was "Non Emerg."  Further, after reviewing the 
circumstances of the veteran's treatment on December 9, 2004, 
the COS found that the situation was "non emergent."  The 
record also reflects that the veteran had been complaining of 
chest and abdominal pains for 2-3 days prior to calling for 
emergency services.

While the veteran's contends that her symptoms on December 9, 
2004 rose to the level of a medical emergency, there is no 
evidence that the veteran possesses a recognized degree of 
medical knowledge or medical training to contradict the 
judgment of a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, the Board finds the 
statements of the veteran lack probative value as to the 
question of what constitutes a medical emergency.  Further, 
according to a VA COS who evaluated the veteran's claim, VA 
facilities were available.  See Unauthorized Claim Worksheet, 
dated in February 2006.

In short, as the competent medical evidence of record, to 
include opinions by medical professionals, indicates that the 
veteran's situation at hand was not a medical emergency, 
entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on December 9, 2004 under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not warranted. 

The Board also observes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008 (Millennium Bill Act).  To be 
eligible for reimbursement under this authority the veteran 
must satisfy all nine conditions enumerated in 38 C.F.R. 
§ 17.1002, including that of a VA or other federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.  38 C.F.R. § 17.1002(c).  
As discussed above, a registered nurse, regarding the care 
rendered to the veteran on December 9, 2004, classified the 
medical situation as "urgent." (the middle of three 
priority categories, with emergent being the highest 
priority).  See TCH assessment note.  Further, the COS, in 
the unauthorized claim worksheet, indicated that a layperson 
would not have perceived the condition as a medical 
emergency.  The Board finds the COS assessment to be 
supported by the record.  In this regard, the Board notes a 
TCH documentation record, dated in December 2004, which noted 
a chief complaint of right upper quadrant pain for the past 
three days.  Further, a TCH EMS record from December 9, 2004 
reflects that the chief complaint was chest pain for 2 days.  
See also TCH record by emergency physician (noting that the 
veteran wanted to go home and that the veteran's spouse 
stated that they would follow-up at VA in the morning).  
Inasmuch as the record reflects that VA facilities were 
available and the veteran had complaints of chest and 
abdominal pain for at least 2 days prior to contacting 
emergency services, the veteran has not satisfied all the 
criteria under 38 U.S.C.A. § 1725 and 38 C.F.R.  
§§ 17.1000-1008.

In sum, in the absence of evidence to establish that the 
veteran meets the criteria for payment or reimbursement of 
non-VA medical services incurred on December 9, 2004, either 
on the basis of eligibility under 38 U.S.C.A. § 1728 or under 
38 U.S.C.A. § 1725, payment or reimbursement for the costs of 
those services is not warranted. 


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on December 
9, 2004, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


